Lazer, J. P.,
dissents and votes to reverse the order and to remand the proceedings to Special Term for a new hearing, with the following memorandum: I agree with my colleagues that the Superintendent’s reasons for taking possession of the Citizens Savings and Loan Association of New York and merging it with the Astoria Federal Savings and Loan Association seem absolutely valid. Nevertheless, despite the utterly inept fashion in which Citizens sought a continuance after the hearing commenced on February 13, 1979, and bearing in mind that its sudden request for such relief constituted a gross imposition on the various Federal and State officials present in the court ready to proceed, I still believe it was an improvident exercise of discretion for Special Term to have refused a one-day adjournment. Al*578though the circumstances of the case scarcely indicate that Citizens could have succeeded in blocking its dissolution, it should not have been consigned to oblivion without a further opportunity to test the truth and validity of the Superintendent’s statement. [99 Misc 2d 32.]